HILL, Judge.
Respondent presents numerous assignments of error for this Court’s consideration. Because of this Court’s interpretation of the Civil Service Act of the City of Raleigh, as reported in the opinion, In the Matter of: Hubert Y. Altman, 52 N.C. App. 291, 278 S.E. 2d 297 (1981), we deem it necessary to discuss only one issue raised by respondent.
In the Altman case, this Court reviewed the Raleigh Civil Service Act as it related to the promotion of Captain Altman to Fire Marshal of Raleigh. The Court held that since the position of Fire Marshal is exempt from the provisions of the Act, the Commission had no authority to entertain Altman’s appeal of the City’s refusal to promote him to that position.
After reviewing the record in the instant case, we find that the position of major is exempt from the Civil Service Act and that the Commission had no jurisdiction to hear Captain Stell’s appeal. Section 1 of Chapter 1154 of the 1971 North Carolina Session Laws stated in pertinent part:
(b) Merit Principle. All appointments and promotions of the City officers and employees shall be made solely on the basis of merit and fitness demonstrated by examination or other evidence of competence. However, any employee who contends that he was not promoted because of bias or for reasons not related to merit, fitness or availability of positions, shall have the right, after exhausting all administrative remedies, to appeal his cause to the Civil Service Commission.
(c) Employees Subject to Act. This act shall apply to all officers and employees of the City except the following:
(1) Officials elected by the people.
*780(2) Employees or officials appointed by the City Council or appointed by the City Manager and approved by the City Council and their immediate secretaries.
(3) Department heads, Division heads, and their immediate secretaries.
(4) Part-time or non-permanent officers or employees.
(5) Employees serving their probationary periods before becoming permanent employees not to exceed eight months.
>* * *
(f) Appeal Board. The Civil Service Commission shall act as an appeal board to hear all appeals of employees regarding violation of City policy, suspensions, layoff, removal, promotions, forfeiture of pay or loss of time; but the Board shall have no jurisdiction to hear an appeal until all administrative remedies have been exhausted pursuant to the City’s established grievance procedure.
The Civil Service Commission shall have the authority to affirm, modify or reverse, as it deems necessary, those actions over which it has jurisdiction.
The record shows that the position of major in the Raleigh Police Department is described as “administrative and managerial work in the direction and control of the activities of a major police division.” There are three majors in the department, and those majors fill top command positions, second only to the Police Chief. Under Section 1(c)(3) of the Act, the position to which Captain Stell sought promotion was exempted from the Act. The Commission therefore had no jurisdiction over Captain Stell’s complaint concerning his promotion. It follows that since the position of major is exempt from the Act, the Commission had no jurisdiction to hear an appeal in which Captain Stell sought major’s pay for a period of time during which he, as a captain, allegedly performed the tasks of a major.
For the reasons set forth above, the Commission’s order of 4 June 1980 was properly vacated. The order of the superior court, to the extent that it held the Commission had no jurisdiction over Captain Stell’s appeal, is
*781Affirmed.
Judges MARTIN (Robert M.) and CLARK concur.